Citation Nr: 1750191	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected polypectomy with colectomy and adhesions.  

2.  Entitlement to a rating in excess of 10 percent prior to March 31, 2014, and in excess of 20 percent from May 1, 2014, for service-connected polypectomy with colectomy and adhesions.  

3.  Entitlement to an initial compensable rating for abdominal scars associated with polypectomy with colectomy and adhesions.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1986 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
September 2010 and September 2013 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in May 2014.  The appeal was remanded for additional development.  The requested development as to the Veteran's claim for entitlement to an increased rating for his service-connected scar disability was substantially complied with and the claim is ready for appellate review.  However, the claims of service connection for hypertension, increased rating for his service-connected polypectomy disability, and entitlement to TDIU must be remanded for additional development before they are ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Board videoconference hearing and a transcript of this hearing is of record.  

In a September 2013 rating decision the Veteran was granted a noncompensable separate rating for abdominal scars associated with polypectomy with colectomy and adhesions.  The Veteran did not file any document with VA expressing disagreement with the September 2013 decision.  However, the Veteran's service-connected scar disability is a manifestation of his service-connected polypectomy disability.  When the Veteran disagreed with the amount of compensation awarded for his polypectomy disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected polypectomy disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues before the Board are as shown on the title page.

In September 2010 and December 2015 rating decisions, the RO increased the Veteran's disability rating to 10 percent disabling effective May 5, 2010, and 20 percent disabling effective May 1, 2014, respectively.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, supra.  

The issues of entitlement to service connection for hypertension, increased ratings for polypectomy with colectomy and adhesion, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible lay evidence demonstrates that the Veteran's abdominal scars are painful but not unstable.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for abdominal scars associated with polypectomy with colectomy and adhesions have been met from May 5, 2010.  38 U.S.C.A. § 1155, 5103, 5107(West 2014); 38 C.F.R. §  3.102, 3.159, 4.118, Diagnostic Code (Code) 7802, 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § § 3.102, 4.3.

The Veteran's service-connected residual scar is evaluated as noncompensable in accordance with 38 C.F.R. § 4.118, Code 7805.

Considering all applicable rating criteria based on dermatological disability, pursuant to 38 C.F.R. §  4.118, Code 7801 provides that scars other than on the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  A 20 percent evaluation is warranted for scars that cover an area of at least 12 square inches (77 square cm.).  

Under Code 7802, scars other than on the head, face, or neck, that are superficial and nonlinear and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A superficial scar is defined as one not associated with underlying soft tissue damage.

Code 7804 provides for evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful; add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code. 

II.  Analysis

The Veteran is seeking a compensable evaluation for his service-connected abdominal scars associated with his service-connected polypectomy with colectomy and adhesions.  

A September 2014 VA examination notes the Veteran had two abdominal scars which were stable with a total area less than 6 square inches (39 square cm.).  Specifically, the examiner noted the Veteran had a mid-abdominal scar which was 30 x 1 cm. and a right lower quadrant scar which was 5 x 5 cm.    

The Veteran reported pain associated with his service-connected scars.  Specifically, during his July 2011 RO hearing the Veteran testified his scars became aggravated because his scars stretched when he performed physical activity such as sit-ups.  Lay persons are competent to attest to factual matters of which they have first-hand knowledge (e.g., feeling pain).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report his symptoms of pain.  

The Veteran was originally assigned a noncompensable rating under Code 7805, which rates symptoms not considered under diagnostic codes 7800 through 7804.  However, as the Veteran's only symptom is pain, which is considered under Code 7804, the Board finds Code 7804 the appropriate rating code for his service-connected scar disability.  

Based on a thorough review of the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's service-connected scars more closely approximate an initial 10 percent evaluation under Code 7804.  

The Board further finds, however, that the Veteran's service-connected scar disability does not warrant a rating in excess of 10 percent.  The Veteran is not service connected for three scars, thus, a 20 percent rating would not be appropriate under Code 7804.  A rating in excess of 10 percent is also not warranted under Code 7801, as the Veteran's scars are not at least 12 square inches (77 square cm.) in area.  As Code 7802 provides a maximum rating of 10 percent the Veteran would not be entitled to a rating in excess of 10 percent under that Code.  

The Board notes the Veteran filed a claim for entitlement to an increased evaluation for his service-connected polypectomy with colectomy and adhesions in May 2010.  At the time he filed his claim his rating for his service-connected polypectomy with colectomy and adhesions included his residual scars.  The Veteran perfected his appeal in June 2011 when he filed a VA Form 9.  In September 2013 the RO granted the Veteran a separate noncompensable rating for his abdominal scars associated with his service-connected polypectomy with colectomy and adhesions effective February 21, 2013.  The September 2013 rating decision indicated the RO assigned the February 21, 2013 effective date as that was the date of the Veteran's claim for an increased evaluation for his service-connected polypectomy.  However, as noted above the Veteran filed his claim for an increased evaluation in May 2010.  As such, the Board finds the rating period begins May 5, 2010 and the Veteran is entitled to 10 percent initial rating for his service-connected scars effective May 5, 2010.   


ORDER

Entitlement to an initial 10 percent rating for abdominal scars associated with polypectomy with colectomy and adhesions, but no higher, is granted from May 5, 2010, subject to the rules and regulations governing the award of monetary benefits.  


REMAND

I.  Hypertension

In May 2014 the Board remanded the Veteran's claim for entitlement to service-connection for hypertension for a VA examination and opinion which addressed whether the Veteran's hypertension was etiologically related to his active service or service-connected polypectomy.  

In response to the May 2014 Board remand a September 2014 VA examination and opinion was obtained.  The VA examiner noted a diagnosis of hypertension in "2001-2."  The examiner concluded that the Veteran's hypertension was not etiologically related to his active service because "C-file page 106 exam dated 02/28/1986 documented a blood pressure of 110/80 with no history of [hypertension].  Page 120 noted a diagnosis of [hypertension] in 2001 and page 121 documents the date as 5/14/2002."  The examiner also concluded the Veteran's hypertension was not etiologically related to his service-connected conditions because his service-connected erectile dysfunction had only been present since 2006 and his erectile dysfunction was etiologically related to hypogonadism, psychogenic dysfunction, and morbid obesity.  

The Board finds the September 2014 VA opinion to be inadequate.  The examiner did not provide an adequate rationale for her conclusion, state the significance of the facts she mentioned, or address whether the Veteran's service-connected polypectomy caused or aggravated his current hypertension.  As such, an addendum opinion must be obtained on remand.   

II.  Polypectomy with Colectomy and Adhesions

The Veteran's claim for entitlement to an increased evaluation for his service-connected polypectomy with colectomy and adhesions was most recently before the Board in May 2014 at which time it was remanded to obtain a VA examination which ascertained the severity of his disability. 

In response to the May 2014 Board remand a September 2014 VA examination was obtained.  The VA examiner completed the disability benefits questionnaire examinations for intestinal surgery, intestinal conditions, and peritoneal adhesions and provided relevant findings in each examination.  However the Board finds the September 2014 VA examinations incomplete.  The Veteran is currently rated under Code 7329 but should be rated under Code 7301 if residual adhesions constitute the predominant disability.  However, the VA examiner did not indicate whether the residual adhesions constitute the predominant disability of the Veteran's service-connected polypectomy with colectomy and adhesions.  

In addition, the Board notes the RO has cited the difficulty with bowel movements as s symptom of the Veteran's service-connected polypectomy.  The Veteran's treatment records and lay statements note symptoms of hemorrhoids (see June and May 2010 VA treatment records), fissures (see June 2016 Board videoconference hearing testimony), and a possible diagnosis of diverticulosis (see May 2010 VA treatment record).  These symptoms could provide the Veteran with separate ratings if they are manifestations of his service-connected polypectomy.  

As such, a new VA examination which addresses the severity of the Veteran's service-connected polypectomy to include all manifestations must be obtained on remand. 

III.  TDIU

The May 2014 Board remand requested that the RO obtain the Veteran's Social Security Administration (SSA) records, which were obtained in June 2014.  However, these records indicated that SSA found that the Veteran was not permanently disabled and that his gastrointestinal conditions may improve.  Specifically, a SSA medical opinion dated April 2013 indicated "Improvement is possible, if not expected, a 2 Year Diary only should be offered."  As it appears that SSA may have done some development in relation to the Veteran's gastrointestinal disabilities any outstanding SSA records must be obtained on remand.  

Additionally, as the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for his service-connected polypectomy, it must be deferred until further development is completed.    

Moreover, the Veteran appears to continue to receive treatment at a VA medical center, as such, any outstanding VA treatment records must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  Obtain from SSA copies of any determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim) and associate the records with the claims file.  

3.  After the completion of the above contact the VA examiner who examined the Veteran in September 2014 in connection with his claim for service connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and a review of the record the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hypertension is etiologically related to his active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected major depressive disorder associated with polypectomy, polypectomy with colectomy and adhesions, urethral structure, or erectile dysfunction associated with major depressive disorder.

The examiner should consider and discuss as necessary the Veteran's lay statements in his December 2011 VA examination and July 2011 RO Hearing indicating that the stress of his health issues cause him to have high blood pressure and therefore hypertension.  

(c)  Is it at least as likely as not that the Veteran's service-connected major depressive disorder associated with polypectomy, polypectomy with colectomy and adhesions, urethral structure, or erectile dysfunction associated with major depressive disorder aggravated the Veteran's hypertension?

The examiner should consider and discuss as necessary the Veteran's lay statements in his December 2011 VA examination and July 2011 RO Hearing indicating that the stress of his health issues cause him to have high blood pressure and therefore hypertension.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If September 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

4.  After the completion of the above schedule the Veteran for a VA examination to determine the severity of his service-connected polypectomy with colectomy and adhesions for the period of May 2010 to the present.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the polypectomy with colectomy and adhesions.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should make specific findings as to the following:

(a)  Does the Veteran have hemorrhoids, fissures, or a diagnosis of diverticulitis which are manifestations of his service-connected polypectomy with colectomy and adhesions during the period of May 2010 to the present?

The examiner should consider and discuss as necessary the following:

i.  June and May 2010 VA treatment records noting the Veteran had hemorrhoids;

ii.  The Veteran's June 2016 Board videoconference hearing testimony indicating he had fissures; and 

iii.  A May 2010 VA treatment record noting the Veteran had a possible diagnosis of diverticulosis.  

(b)  Does the Veteran's residual adhesion constitute the predominant disability of his service-connected polypectomy with colectomy and adhesions?  If not, what is the predominant disability?  

5.  The RO should then re-adjudicate the claims on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


